DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application


	This is a final action in response to a communication submitting amended claims and remarks filed on July 1, 2022 relating to U.S. Patent Application No. 16/886,675, filed on May 28, 2020, which is a Continuation of Application No. 16/803,387, filed on February 27, 2020.  Claims 1-3, 6-7, 9-16 and 19-21 are amended. Claim 4 is canceled. Claim 22 is new. Claims 1-3 and 5-22 are pending and have been examined.

Information Disclosure Statement


The information disclosure statement (IDS) submitted on July 1, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Response to Arguments
Applicant’s Remarks submitted on July 1, 2022 have been fully considered.
With respect to the Claim Interpretation Applicant has amended independent Claim 1 in a manner that was discussed agreed during the interview on April 27, 2022 and asserts that the claim interpretation be vacated and the claim limitations be given patentable weight. The Claim Interpretation is vacated and the claims are given patentable weight.
With respect to the Double Patenting rejections, in view of Applicant’s current amendments to the claims the Double Patenting rejections are withdrawn.
With respect to the Section 101 rejection, Applicant asserts that independent Claim 1, as amended, is patent eligible and that the claims, as amended, integrate any abstract idea into a practical application by their improvements to technology. (Remarks, pp. 11 – 12). Examiner respectfully disagrees. The data collection circuit, the artificial intelligence circuit and the robotic process automation circuit are recited at a high level of generality and are operating in their ordinary capacity, and further are being used as tools to implement the steps of the identified abstract idea (classifying loan outcomes). There are no additional elements that are indicative of integration into a practical application.
Moreover, under a broadest reasonable interpretation the robotic process automation circuit is software per se (automation software that handles tedious tasks by a human actor). (See Section 101 rejection below). The Section 101 rejection is maintained. Examiner invites Applicant to initiate an interview to discuss how to move the application forward.
With respect to the Sections 102 and 103 rejections, Applicant asserts that with regard to currently amended independent claim 1 the applied references, Gancarz, Kumar, Duccini and Rosenoer, whether taken singly or combined, fail to disclose or render obvious at least "a robotic process automation circuit that is iteratively trained on a training data set including the interactions taken among the entities related to the at least one transaction of the first set of loans as interpreted by the data collection circuit and a set of loan collection outcomes corresponding to the first set of loans and implements a second loan collection action on behalf of a party to a second loan, wherein the robotic process automation circuit, as iteratively trained on the training data set, configures a data collection and monitoring action of the data collection circuit based on an attribute of the second loan so that the data collection circuit monitors an outcome of the second loan, and the robotic process automation circuit updates the training data set based on the outcome of the second loan as monitored by the data collection circuit." (Remarks, pp. 12 – 14). Applicant’s argument is persuasive. The cited references fail to teach the amended limitations. A further search has not identified references which disclose the amended limitations. The Sections 102 and 103 rejections are withdrawn. 
 
Claim Rejections - 35 USC § 101

35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 5- 22 are rejected under 35 U.S.C. 101 because the claims are directed to a non-statutory subject matter.
Independent Claims 1 and 14 recite “… a robotic process automation circuit …”. Insofar as the specification does not lexicographically define this element, Examiner uses the broadest reasonable interpretation to interpret the robotic process automation circuit as software per se (automation software that handles tedious tasks by a human actor). 
For this reason, Claims 1-3 and 5- 22 fail to satisfy one of the statutory categories set forth in 35 U.S.C. 101 and are therefore considered to be directed to non-statutory subject matter. 

Claims 1-3 and 5- 22 are rejected pursuant to 35 USC § 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1 - Statutory Class
Claims 1-3 and 5- 22 are directed to non-statutory subject matter as discussed above.
Step 2A, Prong 1 – Abstract Idea 
Claim 1 recites a system, comprising: a data collection circuit that receives and analyzes digital data from at least one of: an Internet of Things system, a camera system, a networked monitoring system, an internet monitoring system, a mobile device system, a wearable device system, a user interface system, or an interactive digital crowdsourcing system, wherein based on receiving and analyzing the digital data, the data collection circuit interprets interactions taken among entities related to at least one transaction of a first set of loans, wherein the at least one transaction involves a first collection action of a set of payments corresponding to the first set of loans; an artificial intelligence circuit that classifies the first collection action based on historical interactions taken among the entities corresponding to the first set of loans as interpreted by the data collection circuit, wherein the artificial intelligence circuit is trained on the historical interactions taken among the entities corresponding to the first set of loans as interpreted by the data collection circuit; and a robotic process automation circuit that is iteratively trained on a training data set including the interactions taken among the entities related to the at least one transaction of the first set of loans as interpreted by the data collection circuit and a set of loan collection outcomes corresponding to the first set of loans and implements a second loan collection action on behalf of a party to a second loan, wherein the robotic process automation circuit, as iteratively trained on the training data set, configures a data collection and monitoring action of the data collection circuit based on an attribute of the second loan so that the data collection circuit monitors an outcome of the second loan, and the robotic process automation circuit updates the training data set based on the outcome of the second loan as monitored by the data collection circuit. The abstract idea recited in Claim 1 is the underlined portion of the claim shown above. The abstract idea involves collecting and classifying a training set interactions and outcomes relating to first loan collection actions to implement second loan collection actions which amount to commercial interactions which fall under “Certain Methods of Organizing Human Activity” according to the 2019 Revised Patent Subject Matter Eligibility Guidance. Claim 14 is abstract for similar reasons.

Step 2A, Prong 2 – Practical Application
Claim 1 recites a system, comprising: a data collection circuit that receives and analyzes digital data from at least one of: an Internet of Things system, a camera system, a networked monitoring system, an internet monitoring system, a mobile device system, a wearable device system, a user interface system, or an interactive digital crowdsourcing system, wherein based on receiving and analyzing the digital data, the data collection circuit interprets interactions taken among entities related to at least one transaction of a first set of loans, wherein the at least one transaction involves a first collection action of a set of payments corresponding to the first set of loans; an artificial intelligence circuit that classifies the first collection action based on historical interactions taken among the entities corresponding to the first set of loans as interpreted by the data collection circuit, wherein the artificial intelligence circuit is trained on the historical interactions taken among the entities corresponding to the first set of loans as interpreted by the data collection circuit; and a robotic process automation circuit that is iteratively trained on a training data set including the interactions taken among the entities related to the at least one transaction of the first set of loans as interpreted by the data collection circuit and a set of loan collection outcomes corresponding to the first set of loans and implements a second loan collection action on behalf of a party to a second loan, wherein the robotic process automation circuit, as iteratively trained on the training data set, configures a data collection and monitoring action of the data collection circuit based on an attribute of the second loan so that the data collection circuit monitors an outcome of the second loan, and the robotic process automation circuit updates the training data set based on the outcome of the second loan as monitored by the data collection circuit. The additional elements recited in the Claim 1 are underlined above. The additional elements amount to no more than instructions to implement the abstract idea with computer(s), processor(s), memory and software which do not integrate the abstract idea into a practical application. 

Step 2B – Significantly more
As set forth in the discussion in Step 2A, Prong 2, above, the additional elements of the claim adds only instructions to implement the abstract idea with computer(s), processor(s), memory and software and do not integrate the abstract idea into a practical application. Based on the aforementioned the additional elements fail to add significantly more to the abstract idea.

Dependent claims
Claims 2  and 15 (the second loan collection action is at least one of: initiation of a collection process, referral of a loan to an agent for collection, configuration of a collection communication, scheduling of a collection communication, configuration of content for a collection communication, configuration of an offer to settle a loan, termination of a collection action, deferral of a collection action, configuration of an offer for an alternative payment schedule, initiation of a litigation, initiation of a foreclosure, initiation of a bankruptcy process, initiation of a repossession process, and placement of a lien on collateral), Claims 3 and 16 (the set of loan collection outcomes is at least one of: a response to a collection contact event, a payment of a loan, a default of a borrower on a loan, a bankruptcy of a borrower of a loan, an outcome of a collection litigation, a financial yield of a set of collection actions, a return on investment in collection, and a measure of reputation of a party involved in collection),  Claim 5 (the entities are a set of parties to a loan transaction), Claim 6 (the set of parties includes at least one of: a primary lender, a secondary lender, a lending syndicate, a corporate lender, a government lender, a bank lender, a secured lender, bond issuer, a bond purchaser, an unsecured lender, a guarantor, a provider of security, a borrower, a debtor, an underwriter, an inspector, an assessor, an auditor, a valuation professional, a government official, and an accountant), Claim 7 (at least one user interface configured to interact with at least one party involved in a set of lending processes), Claims 8 and 17 (upon completion of negotiation of a collection process a smart contract for a loan is automatically configured by a smart contract circuit based on an outcome of the negotiation), Claims 9 and 18 (the robotic process automation circuit records the set of loan collection outcomes and the first collection action in a distributed ledger associated with the first set of loans), Claim 10 (the artificial intelligence circuit includes one of: a machine learning system, a model-based system, a rule-based system, a deep learning system, a hybrid system, a neural network, a convolutional neural network, a feed forward neural network, a feedback neural network, a self-organizing map, a fuzzy logic system, a random walk system, a random forest system, a probabilistic system, a Bayesian system, or a simulation system), Claim 11 (the entities each comprise at least one of: a lender, a borrower, a guarantor, equipment related to the first set of loans, goods related to the first set of loans, a system related to the first set of loans, a fixture related to the first set of loans, a building, a storage facility, and an item of collateral), Claim 12 (the robotic process automation circuit records the second loan collection action in a distributed ledger associated with the second loan), Claims 13 and 21 (the first collection action is at least one of: an initiation of a collection process, a referral of a loan to an agent for collection, a 435Attorney Docket No. SFTX-0009-U01-C 16 configuration of a collection communication, a scheduling of a collection communication, a configuration of content for a collection communication, a configuration of an offer to settle a loan, a termination of a collection action, a deferral of a collection action, a configuration of an offer for an alternative payment schedule, an initiation of a litigation, an initiation of a foreclosure, an initiation of a bankruptcy process, an initiation of a repossession process, or a placement of a lien on collateral), Claim 19 (providing a user interface to a party of the second loan, and notifying the party of the second loan of the implemented second loan collection action), Claim 20 (initiating the implemented second loan collection action in response to an input from the party of the second loan to the user interface) and Claim 22 (the data collection circuit receiving and analyzing the digital data from the Internet of Things (IoT) system including a plurality of IoT devices that monitor the entities for the data collection circuit to interpret the interactions among the entities, wherein the data collection and monitoring action of the data collection circuit includes applying the plurality of IoT devices to a set of domains; and an interface circuit between the plurality of IoT devices of the data collection circuit, the artificial intelligence circuit, and the robotic process automation circuit, and including a real-time operating system that schedules data transmissions from the plurality of IoT devices, wherein the interface circuit encrypts the data transmissions from the plurality of IoT devices for secure communication and synchronizes use of the plurality of IoT devices including at least one of a sensor or a camera) further define and merely add specificity to the abstract idea. Thus, the dependent claims also fail to add significantly more to the abstract idea.  

As such, Claims 1-3 and 5-22 are not patent eligible. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE PROIOS whose telephone number is (571)272-4573. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GEORGE N. PROIOS/Examiner, Art Unit 3694        

/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        9/6/2022